Citation Nr: 1637840	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  13-03 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability of the right ear.

2.  Entitlement to an initial rating in excess of 20 percent for lumbar spine strain.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left shoulder.

4.  Entitlement to an initial rating in excess of 10 percent for right knee strain.

5.  Entitlement to an initial rating in excess of 10 percent for left knee strain.

6.  Entitlement to an initial compensable rating for restless leg syndrome of the right sciatic nerve.

7.  Entitlement to an initial compensable rating for restless leg syndrome of the left sciatic nerve.

8.  Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis with degenerative changes prior to February 2, 2016, and in excess of 50 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 2010.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2015, the Board remanded this case for further development, to include the issue of entitlement to initial compensable ratings for right and left foot plantar fasciitis.  

Thereafter, in a February 2016 rating decision, the Appeals Management Center (AMC) changed the diagnostic code under which the Veteran's bilateral foot disability was rated and increased the rating to 10 percent from December 1, 2010 (the date service connection was granted) and to 50 percent from February 2, 2016.  The AMC also informed the Veteran that because "[t]his is the highest schedular evaluation allowed under the law for acquired flat foot" the rating action represented a total grant of benefits sought on appeal for the issue and that "this issue is considered resolved in full."  Contrary to the AMC's determination, higher ratings exist not only for the period prior to February 2, 2016, but also for the period after.  See, e.g., 38 C.F.R. § 4.73, Diagnostic Code 5284 (allowing for up to a 40 percent rating per foot).  Since the February 2016 rating decision did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that the Veteran's claim file is entirely electronic, but that the majority of the documents exist in the Virtual VA (VVA) paperless claims processing system, rather than the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record in VVA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record suggests that there may be relevant VA treatment records that have not been associated with the claims file.  In this regard, the only VA treatment records associated with the claims file are dated from December 2010 to September 2012.  However, during VA examinations conducted pursuant to the Board's October 2015 remand directives, multiple VA examiners referenced VA treatment records dated after September 2012 that were reviewed in CPRS, a database to which the Board does not have access.  See, e.g., February 2016 VA Foot Conditions Examination Report (referencing an August 2015 VA Podiatry Note); February 2016 VA Knee and Lower Leg Conditions VA Examination Report (referencing June 2015 x-rays and a January 2016 VA Physical Therapy Note); January 2016 VA Back Conditions Examination Report (referencing an October 2015 VA EMG/NCS).  These records are constructively of record and must be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered); see also 38 C.F.R. § 3.159 (c)(2).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issues on appeal, particularly including records from the Gainesville and Jacksonville VAMCs reviewed in CPRS by the January and February 2016 VA examiners, as well any other VA treatment records dated from November 2012 to the present.  If no such records are located, that fact should be documented in the claims file.  

2. Thereafter, re-adjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




